Buskirk, C. J.
This was a proceeding on the part of the appellant, to enjoin the appellee from removing the county-seat of Wayne county from Centerville to Richmond. Since a rehearing was granted in this cause, the case of The Board of Comm’rs of Clay Co. v. Markle, 46 Ind. 96, which involved the validity of the proceedings which had resulted in the removal of the county-seat of Clay, has been decided. In that case, every question involved in the present case was fully considered and decided against the appellant in the case under examination. In that case, there was no finding rendered by the board of commissioners, while in this case there is a finding ; and surely if the proceedings in that case were valid, those had in the present case must be so held for a stronger *128reason than in that case. The questions involved here having been so fully and elaborately considered in that case, there-is no necessity for a re-examination or re-statement of them in this case.
The judgment of the court below is affirmed, for the reasons- and upon the grounds stated in the above cited case.